DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Response to Amendment
Applicant has amended claims 1, 7, 8, and 16. Claims 1-3, 5, 7, 8, 10-12, 15, and 16 are pending.
The amendments to the claims have overcome the claim objections of record. 
The amendments to the claims have overcome the 112(b) rejections of record. 
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon in further view of newly cited reference Batty et al. (US 8,986,509). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/22/2021, with respect to the claim objections have been fully considered and are persuasive. Specifically, Applicant has argued the amendments to the claims have overcome the claim objections set forth in the previous Office Action. Therefore, the objections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 4/22/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. Specifically, Applicant has argued the amendments to 

Applicant’s arguments, see Remarks, filed 4/22/2021, with respect to the prior art rejections have been fully considered and are persuasive. Specifically, Applicant has argued that prior art relied upon in the previous prior art rejections fails to teach or suggest the newly added limitation requiring that the at least one heating element be placed within and near the bottom of the second chamber. Therefore, the rejection has been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections over the prior art previously relied upon in view of newly cited reference Batty et al. (US 8,986,509). See 103 rejections below for details. 

Applicant's arguments filed 4/22/2021 with respect to the double patenting rejections have been fully considered, but they are not persuasive. 
Applicant has stated that they will file terminal disclaimers to overcome the double patenting rejections. However, at present, no terminal disclaimers have been filed. Therefore, the double patenting rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lama (US 2005/0051418) in view of Batty et al. (US 8,986,509), hereafter referred to as Batty, or, in the alternative, over Lama in view of Sears (US 4,769,113) and Huse (US 3,956,072) and in further view of Batty.
With regard to claim 1: Lama teaches a water treatment system (abstract, paragraphs [0001] and [0055]), the system comprising:
A tank (distiller) 1 (Figure 1, paragraphs [0054]-[0057]), the tank 1 comprising:
A first chamber (upper section) 5 (Figure 1, paragraphs [0057], [0064], )
A second chamber, the second chamber being the lower section 8 and second comprising exchanger 6 (Figure 1, Paragraph [0057]).
An array (exchanger) 6 of heat exchangers (tubes) 7 (Figure 1, Paragraphs [0057] and [0062]).
Wherein said heat exchangers 7 in said array 6 are oriented vertically in said second chamber (Figure 1, Paragraphs [0057] and [0062]).
At least one heating element 14 placed near the bottom 8 of said second chamber (Figure 1, Paragraphs [0061] and [0083]).
A compressor 23 (Figure 1, Paragraph [0067]-[0070]). 
An inlet (inlet tubing) 9 located at the bottom 8 of said second chamber, wherein feed water enters said tank 1 through said inlet, and said inlet 9 is placed such that feed water enters the tank 1 below said array 6 of heat exchangers 7 and immediately adjacent to said at least one heating element 14 (Figure 1, Paragraphs [0059]-[0062]).

In the alternative, it is well understood that operating distillers under vacuum pressure offers certain advantages. For example, Sears teaches that by vacuum distilling water, scale formation can be reduced (Column 25 Lines 30-41). Huse teaches a vapor compression distillation system (abstract), wherein the evaporator 10 is configured to operate under a vacuum, and wherein the compressor 15/20 is configured to maintain the vacuum in the evaporator (Figure 1, Column 3 Lines 34-63, Column 4 Lines 40-55, Column 5 Lines 4-13). The teachings of Huse indicate that vapor compressors in vapor compression distillation systems can be used as a vacuum source for drawing a vacuum on an evaporator.
If such were not already the case in Lama, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama in view of Sears and Huse by configuring the compressor 23 thereof to operate as a vacuum source, i.e. by drawing a vacuum on the first chamber 5, in order to obtain a distillation device which operates at a vacuum pressure and to thereby obtain the advantages of vacuum pressure operation, e.g. reduced scale formation. Note: In modified Lama, the first chamber 5 will be a vacuum chamber by virtue of the vacuum source (compressor) 23 drawing a vacuum on said chamber.
Lama (of modified Lama) is silent to the at least one heating element 14 being placed within the bottom of the second chamber 8.
However, evaporators having such a placement of heating elements are notoriously well known in the art. For example, Batty teaches a vapor recompression evaporator apparatus (Figure 1, abstract), the apparatus comprising a tank 30, the tank 30 comprising: a vacuum chamber (vapor handling system) 52, a second chamber, and a heat exchanger (core) 20 positioned in said second chamber (Figure 1, Column 6 Line 54-Column 7 Line 16, Column 8 Lines Column 9 Line 40-Column 10 Line 20); the apparatus further comprising a heating element (auxiliary heater) 70 placed within and near the bottom of said 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lama (or to further modify Lama) in view of Batty by replacing the at least one heating element of Lama with at least one heating element that is disposed within and near the bottom of the second chamber, in order to obtain a system wherein the at least one heating element transfers substantially all of the heat it generates to liquid within the second chamber. 
With regard to claim 2: As discussed in the rejection of claim 1 above, the vacuum source (compressor) 23 of modified Lama draws vapor from the vacuum chamber 5 (See rejection of claim 1 above for details). Therefore, the vacuum source qualifies as a vacuum pump.
With regard to claim 3: The vacuum source 23 of modified Lama is a compressor which compresses gas (vapors) (Lama: Figure 1, Paragraph [0067]-[0070]). The term “supercharger” is typically used to refer to gas compressors which may be used to compress air, e.g. for aspirating an internal combustion engine. Because the vacuum source 23 is a gas compressor, it qualifies as a supercharger.
With regard to claim 5: Modified Lama does not explicitly teach that the vertically oriented heat exchangers 7 within the array 6 are from about 20 inches to about 25 inches in length.
However, mere changes in size and/or relative dimensions are insufficient to patentably distinguish a claimed device from a prior art device (MPEP 2144.04(IV)A).
	Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lama by merely changing the length of the heat exchangers 7, i.e. such that the heat exchangers 7 had lengths in the range of 20-25 inches, in order to obtain a device having predictably functional heat exchangers.
With regard to claim 7: Modified Lama does not teach that the system has about 800-1200 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Lama to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Lama to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lama by configuring the system thereof to have about 800-1200 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 8: Modified Lama does not teach that the system has about 300-500 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Lama to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Lama to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lama by configuring the system thereof to have about 300-500 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 10: The heat exchangers 7 of modified Lama are spaced roughly equidistant from each other (Lama: Figures 1 and 2, Paragraphs [0057] and [0062]).
With regard to claim 11: The system of modified Lama includes a collector (tank of clean water product) 4 (Lama: Figure 1, Paragraph [0055]).
With regard to claim 12: In the system of modified Lama the vacuum chamber 5 includes an intake manifold, i.e. the passageway partially defined by the steam outlet 21 and leading to the vacuum source/compressor 23 (Lama: Figure 1, paragraphs [0066], [0067], and [0072]).
With regard to claim 15: Modified Lama does not explicitly teach that the vacuum chamber comprises from about 10% to about 30% of the volume of said tank.
However, a person having ordinary skill in the art would expect the exact percentage of tank volume devoted to the vacuum chamber to be unimportant in Lama. Mere changes in size and/or relative dimensions are insufficient to patentably distinguish a claimed device from a prior art device (MPEP 2144.04(IV)A).
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lama by reconfiguring the vacuum chamber and the tank such that the vacuum chamber comprised from 10% to 30% of the tank, in order to obtain a predictably functional water treatment system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lama in view of Batty (or alternatively Lama in view of Sears, Huse, and Batty), as applied to claim 3 above, and in further view of ProCharger.com article titled “Centrifugal Superchargers” (URL: https://web.archive.org/web/20151019025700/https://www.procharger.com/centrifugal-supercharger).
With regard to claim 16: Modified Lama is silent to the super charger, i.e. the vacuum source/compressor 23, comprising an impeller, a driveshaft, a close-coupled integrated compressor, and a gearbox.
However, superchargers are a type of compressor system that is notoriously well known in the art. ProCharger.com teaches a type of supercharger known as a “centrifugal supercharger”. ProCharger.com teaches that centrifugal superchargers are comprised of an impeller, a drive shaft (i.e. the shaft connected to the drive system, the drive system being, for example, the pulley in the Figure), a close-coupled integrated compressor (a compressor housing), and a gearbox (transmission) (see Figure and sections titled “Introduction”, “Centrifugal Supercharger Components”, “Impeller”, “Compressor Housing (Volute)”, and “transmission”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).


The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5, 6, 8, 19-12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,584,041 in view of Pottharst (US 3,748,234). 
The claims of the present application and those of the ‘041 patent are both directed to a similar water treatment system.
The principle difference between the claim sets is that the present claims require an array of vertically oriented heat exchangers.
Water treatment systems having such arrays of vertically oriented heat exchangers are well known in the art. For example, Pottharst teaches a water treatment device having an array of vertically oriented heat exchangers 20 (Figures 1-3, Columns 2-4).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘041 patent in view of Pottharst to recite an array of vertically oriented heat exchangers, in order to obtain a predictably functional water treatment device, thus arriving at the claims of the present application. 

Claims 1-3, 5, 6, 8, 19-12, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/812,780 in view of Pottharst (US 3,748,234). 
The claims of the present application and those of the ‘780 application are both directed to a similar water treatment system.

Water treatment systems having such arrays of vertically oriented heat exchangers are well known in the art. For example, Pottharst teaches a water treatment device having an array of vertically oriented heat exchangers 20 (Figures 1-3, Columns 2-4).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘780 application in view of Pottharst to recite an array of vertically oriented heat exchangers, in order to obtain a predictably functional water treatment device, thus arriving at the claims of the present application. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772